--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION VERSION


THIRD AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE


This Third Amendment to Amended and Restated Master Repurchase Agreement (this
“Amendment”), dated as of May 22, 2020, is by and among KREF LENDING III LLC, a
Delaware limited liability company (“QRS Seller”), KREF LENDING III TRS LLC, a
Delaware limited liability company (“TRS Seller”; together with QRS Seller, the
“Sellers” and each a “Seller”), GOLDMAN SACHS BANK USA, a New York chartered
bank (“Buyer”), and solely for purposes of Section 3 hereof, KREF HOLDINGS III
LLC (“Pledgor”) and KKR REAL ESTATE FINANCE HOLDINGS L.P. (“Guarantor”). 
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Repurchase Agreement (as defined below).


W I T N E S S E T H:
 
WHEREAS, the Sellers and Buyer have entered into (i) that certain Amended and
Restated Master Repurchase Agreement, dated as of November 1, 2017 (as amended
by that certain First Amendment to Amended and Restated Master Repurchase
Agreement, dated as of July 31, 2018, that certain Second Amendment, to Amended
and Restated Master Repurchase Agreement, dated as of October 31, 2018 and as
may be further amended, modified and/or restated from time to time, the
“Repurchase Agreement”) and (ii) that certain Amended and Restated Fee Letter,
dated as of November 1, 2017 (as may be amended, modified and/or restated from
time to time, the “Fee Letter”);
 
WHEREAS, the Sellers and Buyer wish to modify certain terms and provisions of
the Repurchase Agreement; and
 
WHEREAS, contemporaneously with the execution and delivery of this Amendment,
the Sellers and Buyer wish to modify certain terms and provisions of the Fee
Letter pursuant to a First Amendment to Amended and Restated Fee Letter, dated
as of the date hereof (the “Fee Letter Amendment”), among the Sellers and Buyer
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.  Amendments to Repurchase Agreement.  The Repurchase Agreement is hereby
amended as follows:
 
(a)     Each of the following definitions in Article 2 of the Repurchase
Agreement are hereby deleted and replaced as follows:
 
“Term Amortization Period End Date” means October 31, 2023.


“Term Facility Amount” means, at all times on and prior to October 30, 2020,
$400,000,000, and, at all times after October 30, 2020, $240,000,000.


“Term Availability Period End Date” means the earliest to occur of: (a) (i) if
each of the Term Availability Period End Date Extension Conditions has not been
satisfied or otherwise waived by Buyer on or prior to October 30, 2020, then
October 30, 2020, and (ii) if each of the Term Availability Period End Date
Extension Conditions has been satisfied or otherwise waived by Buyer on or prior
to October 30, 2020, then October 30, 2021; (b) if Buyer has delivered a Safe
Harbor Notice following the occurrence of a Safe Harbor Event, the date set
forth in such Safe Harbor Notice as the revised “Term Availability Period End
Date”; or (c) the date



--------------------------------------------------------------------------------

that Buyer may declare as the “Term Availability Period End Date” pursuant to
Section 14(b)(i) following the occurrence of an Event of Default.


(b)    The following definition is hereby added to Article 2 of the Repurchase
Agreement in the correct alphabetical order:
 
“Term Availability Period End Date Extension Conditions” means




(i)
no (A) Default or Event of Default shall have occurred and be continuing, (B)
Margin Deficit Amount that is due and payable shall be outstanding, (C)
Concentration Limit Amount shall be outstanding, and (D) other payment
obligation shall remain outstanding;

 


(ii)
the representations and warranties made by the Sellers, Pledgor and Guarantor in
each of the Transaction Documents to which they are a party shall be true,
correct and complete in all material respects as of the date thereof with the
same force and effect as if made on the date thereof, and Sellers, Pledgor and
Guarantor shall each be in compliance with their respective covenant obligations
under each of the Transaction Documents;

 


(iii)
Sellers shall have paid the Extension Fee due by October 30, 2020; and

 


(iv)
no Safe Harbor Event shall have occurred, and no event shall have occurred and
be continuing which would be reasonably likely to result in a Material Adverse
Effect.

 
2.  Effectiveness.  The effectiveness of this Amendment is subject to, as
applicable, receipt by Buyer of the following items listed in clauses (a)
through (e) below.
 
(a)    Amendments.  (i) This Amendment duly executed and delivered by each
Seller, Pledgor, Guarantor and Buyer and (ii) the Fee Letter Amendment duly
executed and delivered by each Seller and Buyer.
 
(b)    Responsible Officer Certificate.   A signed certificate from a
Responsible Officer of each Seller relating to each Seller’s execution and
delivery of this Amendment and the other Transaction Documents to be executed
and delivered in connection with this Amendment, in substantially the form of
the “Officer’s Certificate” dated October 31, 2018 in connection with the
aforementioned Second Amendment to Amended and Restated Master Repurchase
Agreement.
 
(c)    Opinion.  A legal opinion of counsel to the Sellers as to authority,
enforceability and non-contravention of organizational documents and law with
respect to this Amendment.
 
(d)    Good Standing.  Certificates of existence and good standing and/or
qualification to engage in business for each Seller.
 
(e)    Fees.  Payment by Sellers of (i) the Extension Fee due on the date hereof
to Buyer and (ii) the actual costs and expenses, including, without limitation,
the reasonable fees and expenses of
 
2

--------------------------------------------------------------------------------

counsel to Buyer, incurred by Buyer in connection with this Amendment and the
transactions contemplated hereby.
 
3.  Continuing Effect; Reaffirmation of Pledge Agreement and Guarantee.  Each of
QRS Seller, TRS Seller, Pledgor and Guarantor acknowledge and agree that all
terms, covenants and provisions of the Repurchase Agreement, as amended by this
Amendment, and the Fee Letter, as amended by the Fee Letter Amendment, are
ratified and confirmed and shall remain in full force and effect and in
addition, any and all guaranties, pledges and indemnities for the benefit of
Buyer (including, without limitation, the Pledge Agreement and the Guarantee)
and agreements subordinating rights and liens to the rights and liens of Buyer,
are hereby ratified and confirmed and shall not be released, diminished,
impaired, reduced or adversely affected by this Amendment or the Fee Letter
Amendment, and each party indemnifying Buyer, and each party subordinating any
right or lien to the rights and liens of Buyer, hereby consents, acknowledges
and agrees to the modifications set forth in this Amendment and the Fee Letter
Amendment and waives any common law, equitable, statutory or other rights which
such party might otherwise have as a result of or in connection with this
Amendment and the Fee Letter Amendment.  Each of QRS Seller, TRS Seller, Pledgor
and Guarantor certifies that (x) the representations and warranties contained in
the Transaction Documents to which it is a party remain true, correct and
complete in all material respects as of the date hereof with the same force and
effect as if made on the date hereof and (y) it has no offsets, counterclaims or
defenses to any of its obligations under the Transaction Documents to which it
is a party.
 
4.  Binding Effect; No Partnership; Counterparts.  The provisions of the
Repurchase Agreement, as amended hereby, shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  Nothing herein contained shall be deemed or construed to create a
partnership or joint venture between any of the parties hereto.  For the purpose
of facilitating the execution of this Amendment as herein provided, this
Amendment may be executed simultaneously in any number of counterparts, each of
which shall be deemed to be an original, and such counterparts when taken
together shall constitute but one and the same instrument.
 
5.  Further Agreements.   Each Seller agrees to execute and deliver such
additional documents, instruments or agreements as may be reasonably requested
by Buyer and as may be necessary or appropriate from time to time to effectuate
the purposes of this Amendment.
 
6.  Governing Law.  The provisions of Section 20 of the Repurchase Agreement are
incorporated herein by reference.
 
7.  Headings.  The headings of the sections and subsections of this Amendment
are for convenience of reference only and shall not be considered a part hereof
nor shall they be deemed to limit or otherwise affect any of the terms or
provisions hereof.
 
8.  References to Transaction Documents.  All references to the Repurchase
Agreement in any Transaction Document, or in any other document executed or
delivered in connection therewith shall, from and after the execution and
delivery of this Amendment, be deemed a reference to the Repurchase Agreement as
amended hereby, unless the context expressly requires otherwise.
 
[NO FURTHER TEXT ON THIS PAGE]


3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
written above.
 



BUYER:



GOLDMAN SACHS BANK USA, a New York state-chartered bank



By:
/s/ Jeffrey Dawkins


Name: Jeffrey Dawkins


Title: Authorized Signatory



[Signature Page to Third Amendment to A&R MRA]



--------------------------------------------------------------------------------



SELLERS:



KREF LENDING III LLC,

a Delaware limited liability company



By:
/s/ Patrick Mattson


Name: Patrick Mattson


Title:  Authorized Signatory



KREF LENDING III TRS LLC,

a Delaware limited liability company



By:
/s/ Patrick Mattson


Name: Patrick Mattson


Title: Authorized Signatory



[Signature Page to Third Amendment to A&R MRA]



--------------------------------------------------------------------------------



AGREED AND ACKNOWLEDGED:



PLEDGOR:



KREF HOLDINGS III LLC,

a Delaware limited liability company



By:
/s/Patrick_Mattson


Name: Patrick Mattson


Title: Authorized Signatory



GUARANTOR:



KKR REAL ESTATE FINANCE HOLDINGS L.P.

a Delaware limited partnership



By: KKR REAL ESTATE FINANCE TRUST INC., its general partner



By:
/s/ Patrick Mattson


Name: Patrick Mattson


Title: Authorized Signatory



[Signature Page to Third Amendment to A&R MRA]





--------------------------------------------------------------------------------